DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the shading, hash marks and/or infill patterns of the figures hinders understanding of the invention and reduces legibility (e.g., in Fig. 1, it is unclear where the position/edges/outer perimeter of the silicon waveguide 20 is/are with respect to 10/11 ). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, line 4, “an active layer dispose on” should read –an active layer disposed on-- for clarity.
In claim 3, lines 2-3, “the first intrinsic region” lacks proper antecedent basis and should read –the intrinsic region--.
In claim 4, line 3, “the bottom” lacks proper antecedent basis and should read –a bottom--.
In claim 5, line 1, “the thickness” lacks proper antecedent basis and should read –a thickness--.
In claim 6, line 1, “the width” lacks proper antecedent basis and should read –a width--.
In claim 7, (i) “the ratio”, “the width” and “the thickness” all lack proper antecedent basis and should replace “the” with –a--, and, (ii) “the first intrinsic region” lacks proper antecedent basis and should read –the intrinsic region--.
In claim 9, “x≤10%” should read --x≤0.1--for clarity since “x” refers to stoichiometric values.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear if “wherein the germanium- silicon layer is SixGe1-x, where x≤10%; and the germanium-tin layer is SnxGe1-x, where x≤10%” explicitly necessitates a combination comprising both materials and if it precludes any of the other materials or combinations of base claim 8 (“wherein the active layer comprises one or a combination of a silicon layer, a germanium-silicon layer, a germanium layer, or a germanium-tin layer”); hence, the scope of the claim is indefinite. Since claim 9 does not explicitly recite said materials are included in a combination thereof, it is the examiner’s position that further limiting an option among a group of options does not preclude the other options unless the claim explicitly states so. Hence, claim 9 does not preclude any material combination of claim 8.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8--11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (US 20140077327 A1).
Regarding claims 1-3 and 8-11, Na discloses (claim 1) a waveguide photoelectric detector (Figs. 2A-2B), comprising: a substrate (201) comprising a silicon layer ([0017], “the substrate 201 is silicon”), the silicon layer having a silicon waveguide (277, [0025], “a waveguide structure 277”) formed thereon; an active layer (220, [0020], “the absorption region 220”) dispose on the silicon waveguide, the active layer having a first doped region (225, [0023], “the highly doped region 225 is p-type”) formed thereon; and a horizontal PIN junction (205, [0017], “first p-i-n structure 205”) formed at an area of the silicon layer below the active layer, the horizontal PIN junction comprising a second doped region (208, [0018], “p-type region 208”), an intrinsic region (207, [0019], “the multiplication region 207 is an intrinsic region of the substrate (e.g., intrinsic silicon)”), and a third doped region (206, [0019], “n-type region 206”), the intrinsic region being connected to the second doped region and the third doped region (Fig. 2A), wherein a doping type of the second doped region (208, [0018], “p-type region 208”) is the same (p-type) as a doping type of the first doped region (225, [0023], “the highly doped region 225 is p-type”), one end of the second doped region (208) near the intrinsic region (207) is connected (physically indirectly via 212/220; the examiner suggests reciting --directly physically connected—or similar if properly supported) to the first doped region (225), the intrinsic region (207) and the third doped region (206) are located below (in part at least) the active layer (220, Fig. 2A), and the third doped (206, [0019], “n-type region 206”),the active layer (220), and the first doped region (225, p-type) form a vertical PIN junction (215, “second p-i-n structure 215”, Fig. 2A), (claim 2) wherein the third doped region (206) extends outside the active layer (Fig. 2B), (claim 3) wherein the horizontal PIN junction (205) comprising claim 8) wherein the active layer (220) comprises one or a combination of a silicon layer ([0021], a germanium-silicon layer ([0021]), a germanium layer ([0021]), or a germanium-tin layer, (claim 9) wherein the germanium- silicon layer is SixGe1-x, where x≤10%; and the germanium-tin layer is SnxGe1-x, where x≤10% (since claim 9 does not explicitly preclude other elements of base claim 8, see 35 USC rejection above, the examiner presumes that “the absorption region 220 is Ge” of [0021] continues to meet claim 9, since Ge as an only component of the active layer is not precluded from claim 9. Further limiting an option among a group of options does not preclude the other options unless the claim explicitly states so), (claim 10)  wherein the second doped region (208) further comprises (adjacent) a first electrode contact area (210, Fig. 2B), the first electrode contact area being located at one end of the second doped region away from the active layer (Fig. 2B); and the third doped region (206) further comprises (adjacent) a second electrode contact area (209, Fig. 2B), the second electrode contact area being located at one end of the third claim 11) wherein the silicon waveguide (277) is a ridge waveguide (Fig. 2B, MPEP 2125) or a strip waveguide.

    PNG
    media_image1.png
    361
    909
    media_image1.png
    Greyscale


Claims 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Zhu et al. (US 8809906 B2).
Regarding claim 4, Na fails to disclose wherein a double-sided groove or a single-sided groove is disposed on the silicon waveguide, the active layer extending from the bottom of the double-sided groove or the single-sided groove to above the silicon waveguide.
Zhu discloses wherein a double-sided groove (72, Fig. 15) or a single-sided groove is disposed on the silicon waveguide (8a), the active layer (12) extending from the bottom of the double-sided groove or the single-sided groove to above the silicon waveguide (Fig. 15).
It would have been obvious to one of ordinary skill in the art to provide a double-sided groove disposed on the silicon waveguide 277 in Fig. 2B of Na in view of the disclosure of Zhu and arrive at the claimed invention so as to “reduce the power consumption of the MZ optical switch 36 further. Alternatively, it is possible to shorten the length of the MZ optical switch 36 further” as recited by Zhu.
Regarding claim 5, Na discloses wherein the thickness of the active layer (220) is in the range of “between about 0.4 µm and about 3 µm” ([0022]), but fails to disclose a range of 0.1 µm to 1 µm.

It would have been obvious to one of ordinary skill in the art to include the thickness of Zhu in the device of Na and arrive at the claimed invention so as to reduce the possibility of having misfit dislocations as disclosed by Zhu (“However, preferably the thickness of the second semiconductor layer 12 is a critical film thickness or smaller. Here, the critical film thickness is a film thickness which produces misfit dislocation in a growth layer when hetero-epitaxial growth is performed. In the case a film thickness is the critical film thickness or smaller, the possibility of the generation of misfit dislocation is small”).
Regarding claim 6,  Na fails to disclose wherein the width of the active layer is in the range of 0.3 µm to 20 µm.
Zhu discloses wherein the width of the active layer (12) is in the range of 0.3 µm to 20 µm (“The second semiconductor layer 12 is a SiGe (silicon-germanium) layer of 150 nm in thickness and 480 nm in width” with 480nm being 0.48 µm, and, “However, the width of the second semiconductor layer 12 is 400 nm” with 400 nm being 0.4 µm).
It would have been obvious to one of ordinary skill in the art to include the width of Zhu in the device of Na and arrive at the claimed invention so as to select dimensions suitable for a high carrier density (Zhu, Fig. 6) and/or as a matter of routine experimentation.

Allowable Subject Matter
Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or suggest the claimed width to height ratio of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andres Munoz/Primary Examiner, Art Unit 2894